Case 6:13-ap-01443-SY        Doc 137 Filed 08/08/19 Entered 08/08/19 17:35:34                Desc
                               Main Document Page 1 of 2


 1   Baruch C. Cohen, Esq. (SBN 159455)
     LAW OFFICE OF BARUCH C. COHEN
 2           A Professional Law Corporation
     4929 Wilshire Boulevard, Suite 940                           FILED & ENTERED
 3
     Los Angeles, California 90010
 4   (323) 937-4501        Fax (888) 316-6107                           AUG 08 2019
     e-mail: baruchcohen@baruchcohenesq.com
 5
     Attorneys for Plaintiffs Dr. Bruce & Maureen Taber            CLERK U.S. BANKRUPTCY COURT
                                                                   Central District of California
 6                                                                 BY potier     DEPUTY CLERK


 7
                                                            CHANGES MADE BY COURT
 8

 9                             UNITED STATES BANKRUPTCY COURT

10                               CENTRAL DISTRICT OF CALIFORNIA

11                                       RIVERSIDE DIVISION

12

13    In re:                                        Case No. 6:13-bk-25280-SY
14    CHARLES PERRY COPELAND &                      Chapter 7
      ARLENE DIANE COPELAND
15
                                                    Adversary 6:13-ap-01443-SY
16                Debtors

17                                                  ORDER GRANTING STIPULATION FOR
      BRUCE TABER & MAUREEN TABER                   MONEY JUDGMENT OF $6,607,707.62
18

19                       Plaintiffs

20    vs.

21    CHARLES PERRY COPELAND &
      ARLENE DIANE COPELAND
22

23                      Defendants

24

25             The court having reviewed and considered the Stipulation For Money Judgment Of

26   $6,607,707.62 For Nondischargeability Of Debt Pursuant to: 11 U.S.C. § 523(A)(2)(A); 11
27
     U.S.C. § 523(A)(4); 11 U.S.C. § 523(A)(6); 11 U.S.C. § 523(A)(19); & Unfair, Unlawful And
28
Case 6:13-ap-01443-SY          Doc 137 Filed 08/08/19 Entered 08/08/19 17:35:34            Desc
                                 Main Document Page 2 of 2


 1   Fraudulent Business Practice Cal. Bus. & Prof. Code § 17200, Et Seq. (“Stipulation”) [Docket
 2   #134] entered into by and between plaintiffs, Bruce Taber & Maureen Taber, and defendants,
 3
     Charles Perry Copeland & Arlene Diane Copeland, and good cause appearing therefore:
 4
             IT IS HERBY ORDERED:
 5
                     1. The Stipulation is approved.
 6

 7                   2. Counsel for plaintiffs shall lodge a judgment consistent with the Stipulation

 8                          within seven days from the entry of this order.

 9                                                            ###
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25
     Date: August 8, 2019
26
27

28

                                                          2
